                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
FR:CSK                                             271 Cadman Plaza East
F. #2018R02344                                     Brooklyn, New York 11201



                                                   June 8, 2021

By ECF
The Honorable Ann M. Donnelly
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:    United States v. Bryan Cho
                     Criminal Docket No. 21-40 (AMD)

Dear Judge Donnelly:

               Enclosed please find a proposed Order of Forfeiture (the “Order”) in the
above-captioned case, the terms of which the defendant, Bryan Cho, has agreed to in
connection with his guilty plea accepted by Your Honor on June 4, 2021. The government
respectfully requests that the Court “so order” and enter the enclosed Order pursuant to Rule
32.2 of the Federal Rules of Criminal Procedure.
                                                   Respectfully submitted,

                                                   MARK J. LESKO
                                                   Acting United States Attorney

                                             By:    /s/ Claire S. Kedeshian
                                                   Claire S. Kedeshian
                                                   Assistant U.S. Attorney
                                                   (718) 254- 6051
Encl.: Order of Forfeiture
cc:    Counsel of Record (by ECF)
